DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 11/12/2021 is/are being considered by the examiner.
Claims 1-20 are pending:


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejection have been fully considered and are persuasive.  The 35 USC 112a rejection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejection have been fully considered and are persuasive.  The 35 USC 112b rejection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Tesh (US 8,277,172), Morinaka (US 2019/0136863), Kurosawa (US 4,484,858) have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 
In particular, Applicant’s arguments on page 18-19 and as discussed in the interview dated 11/04/2021 and in light of Para43/46 of the instant specification, that the stresses in the fillet as impacted by the grooves is part of applicant’s motivation to arrive at applicant’s structure, and thus since the result effective variable combination of Tesh and Morinaka is combined using a motivation other than applicant, that this results in the resultant structure of the result effective variable optimization of Tesh by Morinaka would not necessarily be patentably corresponding to applicant, and thus the rejection of record is withdrawn.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the plurality of grooves includes a pair of first grooves having a first diameter and a pair of second grooves having a second diameter that is less than the first diameter” in combination with the remaining limitations of the claim.
Claim 11
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “an outer face of the rim portion defining a series of circumferential grooves that alternate in depth along at least an axial width of the rim portion” in combination with the remaining limitations of the claim.
Claim 17
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the first troughs being radially outward of the second troughs” in combination with the remaining limitations of the claim.
Claims 2-10, 12-16, 18-20 are allowable based on dependency from their corresponding independent claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799